                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TROY KING,                                           Case No. 4:18-cv-06225-KAW
                                   8                     Plaintiff,                           ORDER DISCHARGING ORDER TO
                                                                                              SHOW CAUSE; ORDER GRANTING
                                   9              v.                                          EXTENSION TO FILE AMENDED
                                                                                              COMPLAINT; ORDER CONTINUING
                                  10     HOSPITAL COURIERS NEVADA LLC,                        CASE MANAGEMENT CONFERENCE
                                  11                     Defendant.                           Re: Dkt. Nos. 10, 12
                                  12
Northern District of California
 United States District Court




                                  13          On October 11, 2018, Plaintiff Troy King filed this case against Defendant Hospital

                                  14   Couriers Nevada, LLC. (Dkt. No. 1.) Plaintiff also moved to proceed in forma pauperis ("IFP

                                  15   Application"). (Dkt. No. 4.) On October 26, 2018, the Court granted Plaintiff's IFP Application.

                                  16   (Dkt. No. 5.) Pursuant to 28 U.S.C. § 1915(e)(2), the Court then screened Plaintiff's complaint

                                  17   and found it deficient, finding that Plaintiff had failed to set forth a "short and plain statement of

                                  18   the claim showing that the pleader is entitled to relief" and that Plaintiff had failed to establish

                                  19   subject matter jurisdiction. (Dkt. No. 8.) The Court ordered Plaintiff to file an amended complaint

                                  20   that provided the legal and factual basis for all claims by January 25, 2019. Id. at 3. Plaintiff did

                                  21   not timely file an amended complaint, so the Court issued an order to show cause on February 14,

                                  22   2019. (Dkt. No. 10.) Therein, Plaintiff was ordered to respond by March 15, 2019 and explain why

                                  23   his case should not be dismissed for failure to prosecute, and why he did not file the amended

                                  24   complaint by January 25, 2019. Id. Additionally, Plaintiff was ordered to file his first amended

                                  25   complaint. Id.

                                  26          On March 14, 2019, Plaintiff filed a response to the order to show cause and explained that

                                  27   he was evicted from his residence and was homeless, which resulted in problems receiving mail,

                                  28   so he did not realize that the screening order and order to show cause were issued until he met
                                   1   with the Legal Help Center on March 12, 2019. (Dkt. No. 12 at 1.) Plaintiff then requested an

                                   2   additional 30 days to file the amended complaint. Id. at 2. Plaintiff simultaneously filed a notice of

                                   3   change of address form. (Dkt. No. 13.)

                                   4          Accordingly, the Court DISCHARGES the February 14, 2019 order to show cause, and

                                   5   GRANTS Plaintiff’s request for an extension of time to file the first amended complaint. Plaintiff

                                   6   shall file the first amended complaint on or before April 22, 2019.

                                   7          Additionally, the case management conference set for April 30, 2019 is continued to June

                                   8   25, 2019 at 1:30 p.m., U.S. District Court, 1301 Clay Street, Oakland, California. The case

                                   9   management statement is due on or before June 18, 2019.

                                  10          IT IS SO ORDERED.

                                  11   Dated: March 22, 2019
                                                                                             __________________________________
                                  12
Northern District of California




                                                                                             KANDIS A. WESTMORE
 United States District Court




                                  13                                                         United States Magistrate Judge

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
